Title: Thomas Jefferson to Lafayette, 8 March 1819
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette


          
            Monticello
Mar. 8. 19.
          
          I have been at length, my dear friend, able to get the claim of M. Poirey passed by Congress, & I inclose him a copy of the act in a letter put under your cover, & left open for your perusal. I recieved the act the last night only. you will see by my letter to him why I cannot undertake the further transaction of business. I am all but unable to write at all, which is the cause of my writing rarely to you, and not from any diminution of affection to you. I shall ever  love you, and I take great interest in the welfare of your country. write to me therefore sometimes, and let me know what concerns yourself & your country. how does the new constitution work? is your government and people getting into the habit of viewing it as sacred, and  as a real fetter on their actions which they cannot break, & that it is sacrilege to attempt it? for until they acquire this veneration for it, it will be treated but as an ordinary law, & broken whenever convenient. present me with friendship and respect to M. Tracy. tell him his Political economy has got into  s rapid and general circulation here. that it is already quoted in Congress & out of Congress as our standard code; and that the naming him in that as the author of the Commentary on Montesquieu has excited a new demand for that work, & will call for a new edition, the former being exhausted. these two works will render more service to our  country than all the writings of all the saints & holy fathers of the church have rendered. I salute you with unchangeable affection and respect.
          
            Th: Jefferson
          
        